The Court of Appeals, in its opinion which is before us, has applied the doctrine of error without injury to all matters now pressed upon our attention by petitioner for the writ of certiorari. The opinion of that court does not set forth a "statement of the facts or condition of the record," which would furnish this court a basis for a review of the questions presented by the petition. In this state of the case, the writ must be denied. Campbell v. State, 216 Ala. 295, 112 So. 902; Ex parte Steverson, 211 Ala. 597, 100 So. 912; Postal Tel.-Cable Co. v. Minderhout, 195 Ala. 420, 71 So. 91; Kirkwood v. State, 184 Ala. 9, 63 So. 990; Ex parte Western Union Tel. Co., 183 Ala. 451, 63 So. 88; Trawick v. State, 217 Ala. 149,115 So. 79; Parham v. State, 217 Ala. 399, 116 So. 418.
Writ denied.
ANDERSON, C. J., and THOMAS and BROWN, JJ., concur.